DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,696,672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims
	Claims 1, 3-7, 9-32 and 34-40 are pending in the application.  Claims 2, 8 and 33 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application 16/471,521, filed on 06/19/2019, and which is a U.S. National Stage entry of PCT/US2017/067622, filed 12/20/2017, and claims priority benefit of U.S. Provisional Patent Application No. 62/438,951 filed December 23, 2016 and of U.S. Provisional Patent Application No. 62/538,564 filed July 28, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Cerpa on 09/21/2021.

The application has been amended as follows:
Claim 22 line 2, is amended as follows:
thereof, wherein R1 is C3-C8 cycloalkyl 10.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula (I-A), pharmaceutical compositions and kits comprising said compounds, methods of treating a fibrotic disease, methods of inhibiting αvβ6 and methods of inhibiting TGFβ activation in a cell are novel and unobvious over the prior art.  WO 2014/154725 A1 (effective filing date 28 March 2013; cited by Applicants) is believed to represent the closest prior art (see p. 3).  The reference discloses similar naphthyridine derivatives useful as alpha-V-beta-6 integrin antagonists, of general structure 
    PNG
    media_image1.png
    283
    459
    media_image1.png
    Greyscale
.  However, the instant compounds of Formula (I-A) all comprise a 
    PNG
    media_image2.png
    160
    149
    media_image2.png
    Greyscale
moiety linked to the naphthyridine-containing portion of the claimed compounds that is not present in the cited prior art compounds or obvious derivatives thereof.  No teaching, suggestion or motivation is present in the cited prior art or its combination with any other prior art of record for the instantly-claimed inventions.  

Filing of the terminal disclaimer of 09/16/2021 overcomes the obviousness-type double patenting rejection previously made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-7, 9-32 and 34-40, reordered and renumbered 1-37 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.